Exhibit 10.12

EXECUTION VERSION

AMENDMENT NO. 1 TO

AMENDED & RESTATED LOAN AGREEMENT (G&I)

THIS AMENDMENT NO. 1 TO AMENDED & RESTATED LOAN AGREEMENT (G&I) (this “First
Amendment”), dated as of September 22, 2014, is by and among (i) HASI CF I
Borrower LLC, a Delaware limited liability company (“Borrower HASI”), HAT CF I
Borrower LLC, a Delaware limited liability company (“Borrower HAT I”) and HAT
CF II Borrower LLC, a Delaware limited liability company (“Borrower HAT II”, and
together with Borrower HASI and Borrower HAT I, the “Borrowers”), (ii) Bank of
America, N.A., in its capacity as lender under the A&R Loan Agreement (in such
capacity, the “Lender”), (iii) Bank of America, N.A., in its capacity as
administrative agent under the A&R Loan Agreement (in such capacity, the
“Administrative Agent”) and (iv) for purposes of Section 3 only, Bank of
America, N.A., in its capacity as administrative agent under the Other Loan
Agreement (in such capacity, the “Other Administrative Agent”).

WHEREAS, the Borrowers, the Lender, and the Administrative Agent are parties to
an Amended & Restated Loan Agreement (G&I) dated as of August 12, 2014 (the “A&R
Loan Agreement”);

WHEREAS, (a) the Borrowers, the Lender, and the Administrative Agent have agreed
to amend certain provisions of the A&R Loan Agreement as more specifically set
forth herein and (b) the Other Administrative Agent has agreed to consent to
such amendments as more specifically set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto hereby agree as follows:

SECTION 1. Definitions.

Capitalized terms used in this First Amendment but not defined herein shall have
the meanings ascribed thereto in the A&R Loan Agreement.

SECTION 2. Required Lender.

The Lender holds 100% of the Outstanding Amount and the aggregate unused
Commitments under the A&R Loan Agreement and thus constitutes the Required
Lender for purposes of the A&R Loan Agreement and this First Amendment.



--------------------------------------------------------------------------------

SECTION 3. A&R Loan Agreement Amendment.

In accordance with Section 15.1.1 of the A&R Loan Agreement and, with respect to
the Administrative Agent and the Other Administrative Agent, Section 3.4(c)(i)
of the Intercreditor Agreement, and in each case subject to the terms set forth
herein, as of the date hereof, the Required Lender, the Administrative Agent,
the Other Administrative Agent and each Borrower hereby agree to amend the A&R
Loan Agreement as follows:

 

  i. Section 4.1.1 to the A&R Loan Agreement is amended as follows:

 

  a. by deletion of the first sentence thereof in its entirety and replacement
with the following:

“For each request for an Advance, Borrower Agent shall deliver to Administrative
Agent a fully executed Notice of Borrowing at least five (5) Business Days prior
to the requested Credit Date; provided, that Borrower Agent shall deliver to the
Administrative Agent a fully executed Notice of Borrowing (a) with respect to a
request for an Approved Subsequent Credit Date on any day other than a Payment
Date, by 12:00 noon on the date that is two (2) Business Days prior to the
requested Credit Date and (b) with respect to an Approved Subsequent Credit Date
on any Payment Date, by 12:00 noon on the date that is three (3) Business Days
prior to the requested Credit Date.”.

 

  b. by deletion of each reference to “five (5) Business Days” and replacement
with the following:

“(x) in the case of an Approved Subsequent Credit Date on any Payment Date, by
12:00 noon on the date that is three (3) Business Days, (y) in the case of an
Approved Subsequent Credit Date on any day other than a Payment Date, by 12:00
noon on the date that is two (2) Business Days or (z) in the case of any other
Credit Date, five (5) Business Days”.

 

  ii. Section 6.3.1 to the A&R Loan Agreement is amended by the addition of the
following proviso following “6.2.31”:

“; provided, that (a) each Credit Date Certificate required to be delivered
pursuant to Section 6.2.1 and (b) each Borrowing Base Certificate required to be
delivered pursuant to Section 6.2.25 shall be delivered no later than (x) in the
case of an Approved Subsequent Credit Date on any Payment Date, by 12:00 noon on
the date that is three (3) Business Days prior to such date, and (y) in the case
of an Approved Subsequent Credit Date on any day other than a Payment Date, by
12:00 noon on the date that is two (2) Business Days prior to such Date.”.

iii. Exhibit B-2 to the A&R Loan Agreement is amended by deletion of each
reference to “five (5) Business Days” and replacement with the following:

“(x) in the case of an Approved Subsequent Credit Date on any Payment Date, by
12:00 noon on the date that is three (3) Business Days, (y) in the case of an
Approved Subsequent Credit Date on any day other than a Payment Date, by 12:00
noon on the date that is two (2) Business Days or (z) in the case of any other
Credit Date, five (5) Business Days”.

 

Project Moon (G&I)

Amendment No.1 to A&R Loan Agreement

 

2



--------------------------------------------------------------------------------

SECTION 4. First Amendment as Loan Document; Representations.

i. For the avoidance of doubt, the parties hereto agree that this First
Amendment shall be deemed to be a Loan Document under the A&R Loan Agreement.

ii. Each Borrower represents and warrants, as to itself and each Related
Borrower Party, to each Agent and the Lender, as of the date hereof, that the
following statements are true and correct:

a. The execution, delivery and performance by such Borrower of this First
Amendment, and the consummation of the transactions contemplated hereby do not
and will not (i) violate in any material respect (A) any provision of any
Applicable Law with respect to such Related Borrower Party, (B) any of the
Organizational Documents of any Related Borrower Party, or (C) any order,
judgment or decree of any court or other agency of government binding on any
Related Borrower Party; (ii) conflict with, result in a breach of or constitute
(immediately or upon the giving of notice) a default in any material respect
under any Contractual Obligation of any Related Borrower Party; (iii) result in
or require the creation or imposition of any material Lien upon any of the
properties or assets of any Related Borrower Party (other than any Liens
permitted by or created under any of the Loan Documents in favor of Collateral
Agent, on behalf of the Secured Parties); or (iv) require any approval of
stockholders, members or partners or any approval or consent of any Person under
any Contractual Obligation of any Related Borrower Party;

b. Such Borrower is duly authorized to execute, deliver and perform its
obligations under this First Amendment. The execution, delivery and performance
of this First Amendment has been duly authorized by all necessary corporate,
limited liability company or partnerships, as applicable, action on the part of
such Borrower; and

c. This First Amendment is a legal, valid and binding obligation of such
Borrower, enforceable in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally.

SECTION 5. Effect of First Amendment.

The amendment set forth herein is limited as written, is effective only in the
specific instance and for the specific purpose for which given, and shall not be
deemed to be a waiver of or consent to, or modification of in any respect, any
other term or condition in the A&R Loan Agreement or any of the documents
referred to herein or therein. The terms and provisions set forth in each Loan
Document are hereby ratified and confirmed by each Borrower in all respects.
Each Borrower acknowledges and agrees that the execution, delivery and
performance of this First Amendment by the Administrative Agent and of the
Lender does not and shall not create (nor shall Borrowers or any Related
Borrower Subsidiary rely upon the existence of or claim or assert that there
exists) any obligation of the Lender and the Administrative Agent to consider or
agree to any amendment of or waiver or consent with respect to any of the Loan
Documents, or any other instrument or agreement to which the Administrative
Agent or the Lender is a party

 

Project Moon (G&I)

Amendment No.1 to A&R Loan Agreement

 

3



--------------------------------------------------------------------------------

(collectively an “Amendment or Consent”), and in the event that the
Administrative Agent or the Lender subsequently agrees to consider any requested
Amendment or Consent, neither the existence of this First Amendment, nor any
other conduct of the Administrative Agent or the Lender related hereto, shall be
of any force or effect on the Administrative Agent’s or the Lender’s
consideration or decision with respect to any such requested Amendment or
Consent, and the Administrative Agent and the Lender shall not have any
obligation whatsoever to consider or agree to any such Amendment or Consent.

SECTION 6. Governing Law.

This First Amendment shall be governed by the laws of the State of New York.

SECTION 7. Severability.

Wherever possible, each provision of this First Amendment shall be interpreted
in such manner as to be valid under Applicable Law. If any provision is found to
be invalid under Applicable Law, it shall be ineffective only to the extent of
such invalidity and the remaining provisions of this First Amendment shall
remain in full force and effect.

SECTION 8. Counterparts; Electronic Signatures.

This First Amendment may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of a signature page of this First Amendment by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart thereof.

[Signatures Appear on Next Pages]

 

Project Moon (G&I)

Amendment No.1 to A&R Loan Agreement

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed and delivered by their respective officers or representatives hereunto
duly authorized as of the date first written above.

 

Borrowers HASI CF I BORROWER LLC, as a Borrower By:  

/s/ Jeffrey W. Eckel

  Jeffrey W. Eckel, President HAT CF I BORROWER LLC, as a Borrower By:  

/s/ Jeffrey W. Eckel

  Jeffrey W. Eckel, President HAT CF II BORROWER LLC, as a Borrower By:  

/s/ Jeffrey W. Eckel

  Jeffrey W. Eckel, President

 

[Signature Page to Amendment No.1 to A&R Loan Agreement]



--------------------------------------------------------------------------------

Lender BANK OF AMERICA, N.A., as Lender By:  

/s/ Sheikh Omer-Farooq

  Name:   Sheikh Omer-Farooq   Title:   Director

 

[Signature Page to Amendment No.1 to A&R Loan Agreement]



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED: BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Maria McClain

  Name:   Maria McClain   Title:   Vice President, Agency Management For
purposes of Section 3 only: BANK OF AMERICA, N.A., as Other Administrative Agent
By:  

/s/ Maria McClain

  Name:   Maria McClain   Title:   Vice President, Agency Management

 

[Signature Page to Amendment No.1 to A&R Loan Agreement]